IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WILLIAM ROHLAND,               :       No. 2 MAP 2014
                               :
              Appellant        :       Appeal from the Order of the
                               :       Commonwealth Court dated January 7,
                               :       2014 at No. 452 MD 2013
          v.                   :
                               :
                               :
DEPARTMENT OF CORRECTIONS SCI- :
GRATERFORD (STATE OFFICE) TOM :
ROWLAND, SUPER/OFFICER AT SCI- :
GRATERFORD AND MIKE            :
WENEROWICZ, PAULINE ZEMORSKI, :
MARK LEVY,                     :
                               :
              Appellees        :


                                   ORDER


PER CURIAM                                     DECIDED: September 24, 2014
      AND NOW, this 24th day of September, 2014, the Order of the Commonwealth

Court is hereby AFFIRMED.